UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 16, 2014 GREEN EARTH TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) Delaware 000-53797 26-0755102 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1136 Celebration Boulevard, Celebration, Florida 34747 (Address of principal executive office) (Zip Code) (877) 438-4761 Registrant's telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry Into a Material Definitive Agreement. Pursuant to an Amendment dated as of December 16, 2014, the holders of the Green Earth Technologies, Inc. 6% Secured Convertible Debentures in the aggregate principal of $7.5 million due December 31, 2014 (the “Debentures”), agreed to extend the maturity date of the Debentures to March 31, 2016.The form of Amendment is included as Exhibit 10.1 to this Current Report on Form 8-K. Item 9.01: Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Form of Amendment * 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREEN EARTH TECHNOLOGIES, INC. Dated:December 22, 2014 By: /s/Greg Adams Greg Adams Chief Operating Officer and Chief Financial Officer 3
